USCA4 Appeal: 22-6728      Doc: 7        Filed: 11/23/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6728


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        RODNEY WILSON,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Western District of Virginia, at
        Danville. Norman K. Moon, Senior District Judge. (4:03-cr-70134-NKM-3)


        Submitted: November 17, 2022                                Decided: November 23, 2022


        Before KING, QUATTLEBAUM, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Rodney Wilson, Appellant Pro Se. Jennifer R. Bockhorst, Assistant United States
        Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Abingdon, Virginia, for
        Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6728         Doc: 7     Filed: 11/23/2022     Pg: 2 of 2




        PER CURIAM:

               Rodney Wilson appeals the district court’s order denying Wilson’s motions to

        (a) reconsider the court’s prior order granting Wilson a sentence reduction pursuant to

        § 404(b) of the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194; (b) reduce the

        forfeiture judgment; and (c) appoint counsel. Upon review of the record, we discern no

        error or abuse of discretion in the challenged rulings. Accordingly, we affirm the district

        court’s order. United States v. Wilson, No. 4:03-cr-70134-NKM-3 (W.D. Va. June 3,

        2022). We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                      AFFIRMED




                                                    2